L l mlkDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, filed 05/02/2022, with respect to Claims 1, 9, and 17 have been fully considered and are persuasive. The objection of Claims 1, 9, and 17 has been withdrawn. 
Applicant’s arguments, see page 6, filed 05/02/2022, with respect to the rejection of Claims 1-3 and 6 under 35 U.S.C. § 103 have been fully considered and are persuasive. The rejection of Claims 1-3 and 6 under 35 U.S.C. § 103 has been withdrawn. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-8, 17 and 21 are allowable over the prior art of record. 
The closest prior art, Cronin et al (US 2018/0070824 A1, hereinafter Cronin), discloses wherein the display device can attach to and detach from the wearable band. However, Cronin fails to disclose wherein the display device can attach to and detach from the glucose sensing device—instead, the display device is the glucose sensing device ([0029]). 
The closest prior art, Di Resta et al (US 2016/0029977 Al, hereinafter Di Resta), discloses wherein the display device can attach to and detach from the glucose sensing device ([0037]). However, Di Resta fails to disclose wherein the display device can attach to and detach from the wearable band. Furthermore, the examiner has not found a clear motivation to combine these two limitations in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/Examiner, Art Unit 3791  

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791